Citation Nr: 1736158	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO. 13-33 728	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for the service-connected eosinophilic esophagitis with esophageal stricture.


ORDER

A disability rating in excess of 50 percent for the service-connected eosinophilic esophagitis with esophageal stricture is denied. 


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected eosinophilic esophagitis with esophageal stricture has been manifested by symptoms which have been severe, permitting liquids only, but which have not more nearly approximated a marked impairment of general health. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for eosinophilic esophagitis with esophageal stricture have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from September 1996 to April 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from an August 2011 rating decision of the RO in Seattle, Washington.

In a July 2015 decision, the Board granted an increased 50 percent rating for eosinophilic esophagitis with esophageal stricture prior to August 20, 2013, and denied a rating in excess of 50 percent for that period as well as the period since August 20, 2013. The Veteran appealed the Board's decision to the Veterans Court. In a January 2016 Order, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's decision to deny a rating in excess of 50 percent, and remanded that issue back to the Board for additional development consistent with the Joint Motion.

In August 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and did not request to have the claim remanded to the RO for initial consideration of this evidence. A recent amendment to governing law (38 U.S.C.A. § 7105), applicable to this appeal, stipulates that such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As there has been no such request, the Board will consider this evidence in the first instance. 

The Board has considered whether the issue of TDIU entitlement is a component of the increased rating claim in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has reported that he is employed and has not contended that his service-connected eosinophilic esophagitis with esophageal stricture has rendered him unable to secure or follow a substantially gainful occupation.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In an April 2005 rating decision, the RO granted service connection for a combination of gastrointestinal disorders, including esophageal stricture secondary to esophagitis, with eosinophilic (allergic) esophagitis, Schatzki Ring, H. Pylori infection, and irritable bowel syndrome. The RO assigned an initial combined rating of 30 percent pursuant to Diagnostic Code 7346 (hiatal hernia). The rating was made effective April 28, 2005. 

In an October 2006 decision, the rating for esophageal stricture was separated from the ratings for the other service-connected conditions, which were then assigned separate ratings. The RO assigned a rating of 30 percent for esophageal stricture associated with allergic esophagitis, pursuant to Diagnostic Code 7203 (esophagus, structure). The effective date of the separate rating was the same as the initial combined rating, April 28, 2005. 

The current appeal arises from a claim for an increased rating for esophageal stricture, received at the RO on February 11, 2010. In an August 2011 rating decision, the RO denied a rating in excess of 30 percent for the esophageal stricture. During the pendency of the appeal, in a September 2013 rating decision, the RO granted an increased 50 percent rating for esophageal stricture, effective August 20, 2013, the date of a VA examination which confirmed the necessary rating criteria. 

Separate ratings are currently assigned for migraine headaches, gastroesophageal reflux disease (GERD) (including multiple food allergies and irritable bowel syndrome), hyperhydrosis, skin lesions, hypertension, a psychiatric disorder, and tinnitus. Service connection has been specifically denied for symptoms of food hypersensitivity, oral allergy syndrome, laryngitis, allergic rhinitis, asthma, and erectile dysfunction, as well as a thoracolumbar spine disorder, and bilateral cubital tunnel syndrome. The current appeal is limited to the service-connected eosinophilic esophagitis with esophageal stricture rated under Diagnostic Code 7203. Accordingly, symptoms associated with the separately evaluated disabilities will not be considered in evaluating the disability on appeal here unless they are unable to be distinguished by competent evidence.

Strictures of the esophagus are provided a 30 percent rating where symptoms are moderate. A 50 percent rating is for assignment for severe symptoms permitting liquids only. A rating of 80 percent is for assignment where the condition permits passage of liquids only, with marked impairment of general health. See 38 C.F.R. § 4.114, Diagnostic Code 7203.

The Board has previously found that the Veteran's esophageal stricture is manifested by severe symptoms and that the Veteran is restricted primarily to consumption of liquids. The Board notes that, as between the 50 percent criteria and the 80 percent criteria, the rating schedule establishes successive criteria, i.e., both levels specify that only liquids are permitted; however, to warrant an 80 percent rating, marked impairment of general health must also be shown. 

The term "marked" is not defined under VA regulations. That term also does not appear to have a generally accepted medical definition. Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of the term. The adjectives "marked" and its related form "markedly" are defined as strikingly noticeable or conspicuous. Synonyms include striking, outstanding, obvious, and prominent. See "marked," The American Heritage Dictionary of Idioms <Dictionary.com http://dictionary.reference.com/browse/marked>. 

Thus, the term "marked" is defined in terms of the capacity for outward observation, i.e., whether something is noticeable or obvious. The Board observes that, under this definition, symptomatology that is productive of impairment that is neither obvious nor conspicuous would not meet the definition of "marked impairment." 

The report of a VA Examination dated June 2011 reveals the esophageal condition affects general body health by limiting what the Veteran can eat, and by pain with certain foods. The examiner found that the condition does not affect body weight. The Veteran reported experiencing dysphagia, scapular pain, nausea and vomiting, and food impaction. He had no heartburn, epigastric pain, arm pain, hematemesis, passing of black-tarry stools, or reflux and regurgitation of stomach contents. The symptoms described occurred constantly. The treatment was Tums and esophagogastroduodenoscopies (EGD). Functional impairment was described as not being able to do daily or physical activities. There were no findings of malnutrition.

An October 2009 letter from a private physician states that the Veteran had a history of severe esophagitis that had negatively impacted his life. According to this account, multiple food allergies have resulted in frequent strictures of the esophagus severe enough to limit intake of solid foods, in some cases, limiting passage of liquids only, "and marked impairment in the patient[']s general health, to include unintentional weight loss."  The symptoms described by the private physician included chest pain, dysphagia, anxiety, acid reflux, nausea, vomiting, food impactions, and unintentional weight loss. 

VA Primary Care Notes on October 24, 2011, and April 18, 2013, indicate that a 12-point review of systems was negative. Testing conducted in April 2013 reveal that liver function and kidney function were normal, as was testing for diabetes, thyroid function, testosterone, and blood counts. The Veteran was noted to have a Vitamin D deficiency. General examination revealed he was alert and oriented. Muscle strength was 5/5 throughout. He was neurologically intact (VBMS record 09/16/2016). 

A September 28, 2011, note from a private physician states that symptoms are nearly the worst they had been. He was having severe symptoms daily, every time he ate. An elemental diet was recommended, but the Veteran was not interested. She wrote that, unfortunately, he has not chosen to avoid foods which he is known to be allergic (VBMS record 06/20/2012). 

An October 1, 2011, treatment report reveals the Veteran was not taking daily medications and was not on an elimination diet. In the past, he had been swallowing Flovent (inhaled corticosteroid) with poor results. Oral prednisone (oral corticosteroid) had also been suboptimal. They discussed an elemental diet and elimination of specific food groups (VBMS record 06/25/2012). 

Notes from the Digestive Disease & Endoscopy Center on July 20, 2012, and December 13, 2012, reveal the Veteran had not had any hematemesis or melena and there was no report of weight loss. Symptoms included recurrent dysphagia. He had trouble with solid foods and sometimes liquids too. He had several EGD and esophageal dilatations in the past. He was on a diet of yogurt, soup, and liquid foods. He could not swallow grains or raw vegetables. There was no report of weight loss (VBMS record 02/13/2013). 

In May 2013, the private physician wrote that the Veteran has a history of severe esophagitis that has negatively impacted his life. He has undergone multiple esophagogastroduodenoscopies and 5 esophageal stricture dilations. Furthermore, due to his multiple food allergies, this has resulted in frequent strictures of the esophagus severe enough to limit intake of solid foods, in some cases, limiting passage of liquids only, and marked impairment in general health, to include unintentional weight loss. The Veteran had symptoms of chest pain, dysphagia, and anxiety related to, but not limited to, the risk of choking with eating, acid reflux, nausea, vomiting, food impactions, and unintentional weight loss. 

The report of VA examination in August 2013 reveals symptoms such as nausea, vomiting, and weight loss; however, the examiner found no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition. The examiner found that there were no significant diagnostic test findings and/or results (referring to an August 20, 2013, blood test). The examiner also found that the service-connected esophageal stricture did not impact the Veteran's ability to work. 

A March 4, 2014, Nutritional Consultation reveals the Veteran was following a soft diet, but avoiding bread, rice, corn, dry or tough or charred meats, due to complaint of dysphagia. He would add sauces and gravies to foods to moisten for ease of swallowing. He reported that he had been eating the offending foods to a point and would just suffer through the side effects, which include itchy lips, swollen throat, and food getting stuck in throat. The examiner discussed an over-the-counter protein supplement to consume between meals. His nutritional status was described as moderately compromised. He was 240 pounds and described as obese. 

The report of a VA Esophageal Conditions Examination dated October 2016 reveals no esophageal stricture found on examination, as well as no spasm or diverticula. Other than dysphagia, there were no pertinent physical findings, complications, conditions, signs or symptoms related to the service-connected condition. There were no significant diagnostic test finds or results. The condition impacted his ability to work in that he had difficulty eating lunch while at work. He frequently travels by airline for work. During his trips, he does not eat out of fear of food getting stuck in his esophagus while on airplane. The examiner stated that the Veteran can eat solids but only in small pieces after being well chewed. He described the Veteran as a bit overweight, so weight loss was not evident on examination. According to the examiner, the Veteran suffers from dysphagia but is still able to eat and drink fluids. Eating solid food is difficult but not impossible. His general health was assessed as good. According to the examiner, the Veteran was just annoyed that he has to watch what he eats only.

An April 2017 addendum notes that the Veteran can eat solid food but in small increment with fluids to help with digestion. The Veteran was assessed as overweight with a BMI of 30, which suggested the condition did not affect his overall weight issue, but leads to overweight problems. The examiner again noted that the Veteran suffers from dysphagia but can still eat solid food and liquids. His overall general health was again assessed as good. According to the examiner, the Veteran did not have problems gaining weight. If the stricture impairs his ability to eat, it should be the opposite. The examiner noted that records show an extensive history that the Veteran suffers from other issues which would leave a more "everlasting" impairment in his general health than his esophagitis stricture condition.

In June 2017, a private physician wrote that the Veteran has a history of severe eosinophilic esophagitis that has a negative impact on his quality of life. This has resulted in a stricture of the esophagus severe enough to permit the passage of liquids only which causes a marked impairment of general health. The condition causes the Veteran to experience symptoms of chest pain, dysphasia, anxiety, reflux, nausea, vomiting, sleep difficulty, and food impactions. The stricture is severe enough to cause the inability to swallow solids and has even caused difficulty when swallowing liquids. Treatment options in the past (elimination diet, oral steroids, dilations) have not relived his symptoms. Continued use of oral steroids is not recommended due to negative side effects (weight gain, adrenal suppression). This is a severe disease of which there is no known cure. Proper treatment requires continued care and coordination between his allergist, gastroenterologist and primary care physician. In addition to the stricture, the condition is further complicated by food hypersensitivity, perennial allergies, and asthma.

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent at any time during the period on appeal. 

The primary evidence in favor of a higher rating comes from the private opinions submitted by the Veteran. These state that there is marked impairment of general health, the specific wording of the rating criteria. However, this finding is in direct conflict with other evidence, including findings in the October 2016 and April 2017 reports that the Veteran's general health is "good" and the finding on the March 2014 report that his nutritional status was only moderately compromised. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The Board finds that private opinion statements are not supported by a persuasive description of marked impairment in general health. These opinions provide a description of the Veteran's symptoms, some of which are separately compensated, and a history of procedures and treatments he has undergone, as well as a discussion of possible treatments. However, the term "general health" implies factors beyond a description of symptoms. 

The private opinions have stated that the Veteran has experienced unintended weight loss. However, they do not describe what impact this has had on his general health. A description of unintended weight loss implies that the Veteran weighs less than he should, or that he cannot maintain a healthy weight. However, this is directly contradicted by the record. The Veteran has consistently been described as overweight, not only by the VA examiners, but by a VA nutritionist in March 2014. On the April 18, 2013, note, the Veteran's BMI was identified as being in the high risk category. It was noted that, after discussing the health risks of obesity and offering a referral to MOVE! or another weight loss program outside the VA. In light of these findings and reports, the description of unintended weight loss does not directly or indirectly identify a negative impact on general health. 

Consistent with the Board's finding that the private opinion statements are not adequately explained are the normal test results for muscle strength, neurological function, liver function, kidney function, thyroid function and general orientation, as well as the finding of the VA nutritional consultation that the Veteran's nutritional status was only moderately compromised. These findings are pertinent to any assessment of general health. 

While the Board may not reject medical opinions based on its own medical judgment, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board has the inherent authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this case, the conclusion stated in multiple VA opinions that the Veteran's general health is good, is supported by, and consistent with, the overall evidence and findings addressing various factors of general health. The private opinions, that the Veteran's general health is markedly impaired, are not supported by, or consistent with, these findings. Accordingly, the Board is persuaded by the VA opinions and discounts the weight of the private opinions. The Board finds that marked impairment of general health is not demonstrated here, nor is it more nearly approximated than "severe symptoms permitting liquids only." 

The Board has considered whether there are any uncompensated residuals of the service-connected condition. The Veteran has argued that, in addition to associated pain, nausea, vomiting, and weight loss/gain, he experiences reflux, sleep disturbance, and anxiety. Here, service connection is already in effect for GERD, which compensates for reflux, and for a psychiatric disorder which compensates for symptoms of anxiety and sleep disturbance. Those ratings are not on appeal. Accordingly, the Board finds that no separate ratings are warranted. 

In sum, the Board finds that for the entire period on appeal, the Veteran's service-connected esophageal stricture has been manifested by severe symptoms permitting liquids only, but has not more nearly approximated passage of liquids only, with marked impairment of general health.

In light of these findings of fact, the Board concludes that a disability rating in excess of 50 percent for the service-connected esophageal stricture is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his/her representative has raised any other issues than discussed above, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in May 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination. The Veteran has stated that the examiner only spent 5 minutes on the examination. However, the Board notes that the examination report was fully completed by the examiner. It includes an interview of the Veteran and a physical examination. It also includes a record review of the electronic claims folder and treatment history. Moreover, it includes a discussion of the examiner's findings as they pertain to the rating schedule. The Board finds that the report reflects that a thorough examination was conducted and that the opinions provided were based on an adequate understanding of the Veteran's condition and general medical principles. The examination is adequate for the purpose of evaluating whether the Veteran's disability has resulted in marked impairment of general health, the crucial question for determination here. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by obtaining a VA examination. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 
Department of Veterans Affairs


